Supreme Court of Florida
                                   ____________

                                   No. SC18-566
                                   ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2018-03.

                                September 27, 2018

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions.

We have jurisdiction and authorize the amendments to the instructions for

publication and use. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending the following existing instructions:

20.13 (Fraudulent Use or Possession with Intent to Fraudulently Use Personal

Identification Information); 20.14 (Harassment by Use of Personal Identification

Information); 20.15 (Fraudulent Use of Personal Identification Information of a

[Minor] [Person Sixty Years of Age or Older]); 20.16 (Fraudulent Use of Personal

Identification Information of a [Minor] [Person Sixty Years of Age or Older] by a


                                        -1-
Parent, Guardian, or Person who Exercised Custodial Authority); 20.17

(Fraudulent Use or Possession with Intent to Fraudulently Use Personal

Identification Information Concerning a [Deceased Individual] [Dissolved

Business Entity]); 20.18 ([Fraudulent Creation of] [Fraudulent Use of] [Possession

with Intent to Fraudulently Use] Counterfeit Personal Identification Information);

and 20.21 (Fraudulent Use of Personal Identification Information of a [Disabled

Adult] [Public Servant] [Veteran] [First Responder] [State Employee] [Federal

Employee]). The Committee published the proposals in the January 1, 2018, issue

of The Florida Bar News. No comments were received by the Committee

pertaining to the proposals. The more significant amendments to the instructions

are discussed below.

      Criminal jury instructions 20.13 (Fraudulent Use or Possession with Intent

to Fraudulently Use Personal Identification Information), 20.14 (Harassment by

Use of Personal Identification Information), 20.17 (Fraudulent Use or Possession

with Intent to Fraudulently Use Personal Identification Information Concerning a

[Deceased Individual] [Dissolved Business Entity]), and 20.18 ([Fraudulent

Creation of] [Fraudulent Use of] [Possession with Intent to Fraudulently Use]

Counterfeit Personal Identification Information) are amended to include a

provision explaining the term “possession” that was previously authorized for




                                       -2-
criminal jury instructions 16.10 and 25.7 in In re Standard Jury Instructions in

Criminal Cases—Report 2017-03, 238 So. 3d 182 (Fla. 2018).

      For all of the amended instructions, the Committee created a separate section

for the reclassification provided in section 817.568(5), Florida Statutes (2017),

which provides that if a crime under the statute was facilitated or furthered by the

use of a public record, the crime is reclassified to a higher degree and raised by one

level on the Criminal Punishment Code scoresheet. The Committee also included

a separate section in all of the amended instructions for the reclassification

provided in section 817.568(10), Florida Statutes (2017), which provides a one-

level increment in the Criminal Punishment Code scoresheet for any person who,

for the purpose of obtaining or using personal identification information,

misrepresents himself or herself to be a law enforcement officer; an employee or

representative of a bank, credit card company, credit counseling company, or credit

reporting agency; or any person who wrongfully represents that he or she is

seeking to assist the victim with a problem with the victim’s credit history.

      Having considered the Committee’s report, the amended criminal jury

instructions, as set forth in the appendix to this opinion, are hereby authorized for

publication and use.1 New language is indicated by underlining; deleted language


       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor

                                         -3-
is indicated by struck-through type. In authorizing the publication and use of these

instructions, we express no opinion on their correctness and remind all interested

parties that this authorization forecloses neither requesting additional or alternative

instructions nor contesting the legal correctness of the instructions. We further

caution all interested parties that any comments associated with the instructions

reflect only the opinion of the Committee and are not necessarily indicative of the

views of this Court as to their correctness or applicability. The instructions as set

forth in the appendix shall be effective when this opinion becomes final.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -4-
                                  APPENDIX

 20.13 [FRAUDULENT USE OF] [OR] [POSSESSION WITH INTENT TO
FRAUDULENTLY USE] PERSONAL IDENTIFICATION INFORMATION
                     § 817.568(2), Fla. Stat.
       To prove the crime of [Fraudulent Use of] [Possession with Intent to
Fraudulently Use] Personal Identification Information, the State must prove
the following two elements beyond a reasonable doubt:
       1.   (Defendant) willfully and without authorization [fraudulently
            used] [possessed with intent to fraudulently use] personal
            identification information concerning (victim).
       2.   [He] [She] did so without first obtaining the consent of (victim).
       Definitions. Give as applicable.
       “Willfully” means intentionally, knowingly, and purposely.
      “Fraudulently” means purposely or intentionally suppressing the truth
or perpetrating a deception or both.
       § 817.568(1)(b), Fla. Stat.
       “Authorization” means empowerment, permission, or competence to
act.
       § 817.568(1)(f), Fla. Stat.
       “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person, including any name, postal or electronic mail address,
telephone number, social security number, date of birth, mother’s maiden
name, official state or United States issued driver’s license or identification
number, alien registration number, government passport number, employer
or taxpayer’s identification number, Medicaid or food stamp account number,
bank account number, credit or debit card number or personal identification
number or code assigned to the holder of a debit card by the issuer to permit
authorized use of such card, unique biometric data such as fingerprint, voice
print, retina or iris image, or other unique physical representation, unique
electronic identification number, address, or routing code, medical record,
telecommunication identifying information or access device, or other number
or information that can be used to access a person’s financial resources.
                                      -5-
       § 817.568(1)(e), Fla. Stat.
       The word “person” includes individuals, children, firms, associations,
joint adventures, partnerships, estates, trusts, business trusts, syndicates,
fiduciaries, corporations, and all other groups or combinations.
      Possession.
      To prove (defendant) “possessed personal identification information,”
the State must prove beyond a reasonable doubt that [he] [she] a) knew of the
existence of the personal identification information and b) intentionally
exercised control over that personal identification information.
      Control can be exercised over personal identification information
whether the information is carried on a person, near a person, or in a
completely separate location. Mere proximity to the personal identification
information does not establish that the person intentionally exercised control
over the personal identification information in the absence of additional
evidence. Control can be established by proof that (defendant) had direct
personal power to control the personal identification information or the
present ability to direct its control by another.

       Joint Possession.
       Possession of personal identification information may be sole or joint,
that is, two or more persons may possess the personal identification
information.

      Enhanced penalty. Give if applicable.
      Reclassifications.
      Give only if applicable and only if Fraudulent Use is charged.
      § 817.568(2)(b) and (2)(c), Fla. Stat.
      If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information, you must then determine whether the State has
further proved beyond a reasonable doubt that:




                                      -6-
      Give only if Fraudulent Use is charged.
      § 817.568(2), Fla. Stat.
      a.    the pecuniary benefit, the value of the services received, the
            payment sought to be avoided, or the amount of the injury or
            fraud perpetrated was $5,000 or more.
      b.    the pecuniary benefit, the value of the services received, the
            payment sought to be avoided, or the amount of the injury or
            fraud perpetrated was $50,000 or more.
      c.    the pecuniary benefit, the value of the services received, the
            payment sought to be avoided, or the amount of the injury or
            fraud perpetrated was $100,000 or more.
      d.    [he] [she] fraudulently used the personal identification
            information of 10 or more but fewer than 20 persons without their
            consent.
      e.    [he] [she] fraudulently used the personal identification
            information of 20 or more but fewer than 30 persons without their
            consent.
      f.    [he] [she] fraudulently used the personal identification
            information of 30 or more persons without their consent.
      Give only if applicable but may be used if either Fraudulent Use or
Possession with Intent to Fraudulently Use is charged.
      § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
      If you find (defendant) guilty of [Fraudulent Use of] [Possession with
Intent to Fraudulently Use] Personal Identification Information, you must
then determine whether the State has further proved beyond a reasonable
doubt that the crime was facilitated or furthered by the use of a public record.
“Public record” means all documents, papers, letters, maps, books, tapes,
photographs, films, sound recordings, data processing software, or other
material, regardless of the physical form, characteristics, or means of
transmission, made or received pursuant to law or ordinance or in connection
with the transaction of official business by any agency.
      Give a. and/or b. only if applicable but may be used if either Fraudulent Use
or Possession with Intent to Fraudulently Use is charged.
      § 817.568(10), Fla. Stat.



                                       -7-
      If you find (defendant) guilty of [Fraudulent Use of] [Possession with
Intent to Fraudulently Use] Personal Identification Information, you must
then determine whether the State has further proved beyond a reasonable
doubt that [he] [she], for the purpose of obtaining or using personal
identification information,
      (defendant)a. misrepresented [himself] [herself] to be [a law
            enforcement officer] [an employee or representative of a bank,
            credit card company, credit counseling company or credit
            reporting agency].
      § 817.568(10), Fla. Stat.
      (defendant)b. wrongfully represented that [he] [she] was seeking to
            assist (victim) with (victim’s) credit history.
                           Lesser Included Offenses

    [FRAUDULENT USE OF] [OR] [POSSESSION WITH INTENT TO
          FRAUDULENTLY USE] PERSONAL IDENTIFICATION
                   INFORMATION — 817.568(2)
 CATEGORY ONE          CATEGORY          FLA. STAT.    INS. NO.
                            TWO
None*Unlawful                          817.5685*    20.18(a)*
Possession of the
Personal
Identification
Information of
Another Person
                   Attempt             777.04(1)    5.1
                   Harassment by use   817.568(4)   20.14
                   of personal
                   identification
                   information
                   Unauthorized        322.212
                   possession of and
                   other unlawful acts
                   in relation to
                   driver’s license or
                   identification card



                                      -8-
                                    Comments

      *It is unclear whether the courts will hold that a person charged solely with
fraudulent use of personal identification information is necessarily charged with
unlawful possession of personal identification information. In an abundance of
caution, the Committee on Standard Jury Instructions in Criminal Cases put
§ 817.5685, Florida Statutes, in the Category One box.
      This instruction was adopted in 2008 [980 So. 2d 1056] and amended in
2016 [202 So. 3d 830], and 2018.




       20.14 HARASSMENT BY USE OF PERSONAL IDENTIFICATION
                           INFORMATION
                         § 817.568(4), Fla. Stat.

      To prove the crime of Harassment by Use of Personal Identification
Information, the State must prove the following three elements beyond a
reasonable doubt:
        1.   (Defendant) willfully and without authorization [possessed] [used]
             [attempted to use] personal identification information concerning
             (victim).
        2.   [He] [She] did so without first obtaining the consent of (victim).
        3.   [He] [She] did so with the purpose of harassing (victim).
        Definitions. Give as applicable.
        “Willfully” means intentionally, knowingly, and purposely.
        § 817.568(1)(b), Fla. Stat.
        “Authorization” means empowerment, permission, or competence to
act.
      § 817.568(1)(f), Fla. Stat.
      “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person, including any name, postal or electronic mail address,
telephone number, social security number, date of birth, mother’s maiden


                                        -9-
name, official state or United States issued driver’s license or identification
number, alien registration number, government passport number, employer
or taxpayer’s identification number, Medicaid or food stamp account number,
bank account number, credit or debit card number or personal identification
number or code assigned to the holder of a debit card by the issuer to permit
authorized use of such card, unique biometric data such as fingerprint, voice
print, retina or iris image, or other unique physical representation, unique
electronic identification number, address, or routing code, medical record,
telecommunication identifying information or access device, or other number
or information that can be used to access a person’s financial resources.
       § 817.568(1)(e), Fla. Stat.
       The word “person” includes individuals, children, firms, associations,
joint adventures, partnerships, estates, trusts, business trusts, syndicates,
fiduciaries, corporations, and all other groups or combinations.
       § 817.568(1)(c), Fla. Stat.
       “Harass” means to engage in conduct directed at a specific person that
is intended to cause substantial emotional distress to such person and serves
no legitimate purpose. “Harass” does not mean to use personal identification
information for accepted commercial purposes and does not include
constitutionally protected conduct such as organized protests.
      Possession.
      To prove (defendant) “possessed personal identification information,”
the State must prove beyond a reasonable doubt that [he] [she] a) knew of the
existence of the personal identification information and b) intentionally
exercised control over that personal identification information.
      Control can be exercised over personal identification information
whether the information is carried on a person, near a person, or in a
completely separate location. Mere proximity to the personal identification
information does not establish that the person intentionally exercised control
over the personal identification information in the absence of additional
evidence. Control can be established by proof that (defendant) had direct
personal power to control the personal identification information or the
present ability to direct its control by another.




                                     - 10 -
       Joint Possession.
       Possession of personal identification information may be sole or joint,
that is, two or more persons may possess the personal identification
information.

      Reclassification. § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
      If you find (defendant) guilty of Harassment by Use of Personal
Identification Information, you must then determine whether the State has
further proved beyond a reasonable doubt that the crime was facilitated or
furthered by the use of a public record. “Public record” means all documents,
papers, letters, maps, books, tapes, photographs, films, sound recordings, data
processing software, or other material, regardless of the physical form,
characteristics, or means of transmission, made or received pursuant to law or
ordinance or in connection with the transaction of official business by any
agency.
      Reclassification. § 817.568(10), Fla. Stat. Give a. and/or b. as applicable.
      If you find (defendant) guilty of Harassment by Use of Personal
Identification Information, you must then determine whether the State has
further proved beyond a reasonable doubt that [he] [she], for the purpose of
obtaining or using personal identification information,
      a.    misrepresented [himself] [herself] to be [a law enforcement
            officer] [an employee or representative of a bank, credit card
            company, credit counseling company or credit reporting agency].
      b.    wrongfully represented that [he] [she] was seeking to assist
            (victim) with (victim’s) credit history.




                                       - 11 -
                             Lesser Included Offense

          HARASSMENT BY USE OF PERSONAL IDENTIFICATION
                     INFORMATION — 817.568(4)
 CATEGORY ONE      CATEGORY TWO               FLA. STAT. INS. NO
 NoneUnlawful                                 817.5685   20.18(a)
 Possession of
 Personal
 Identification
 Information of
 Another Person*
                   Attempt (possession only) 777.04(1)   5.1
                   Unauthorized possession    322.212
                   of and other unlawful acts
                   in relation to driver’s
                   license or identification
                   card

                                    Comments

      *It is unclear whether the courts will hold that a person charged solely with
using personal identification information of another without consent is necessarily
charged with unlawful possession of personal identification information. Also, if a
person is charged solely with attempted use of personal identification information,
unlawful possession of personal identification information may or may not be a
Category One lesser depending on the facts of the case. In an abundance of
caution, the Committee on Standard Jury Instructions in Criminal Cases put
§ 817.5685, Florida Statutes, in the Category One box.
      There are two possible enhanced penalties for this crime. See § 817.568(5),
and § 817.568(10), Fla. Stat. If one of those enhanced penalties is charged, a
special instruction would be necessary in order for the jury to make the appropriate
finding.
      This instruction was adopted in 2007 [962 So. 2d 310] and amended in 2016
[202 So. 3d 830], and 2018.




                                       - 12 -
    20.15 FRAUDULENT USE OF PERSONAL IDENTIFICATION
 INFORMATION OF A [MINOR] [PERSON SIXTY YEARS OF AGE OR
                          OLDER]
                    § 817.568(6), Fla. Stat.

     To prove the crime of Fraudulent Use of Personal Identification
Information of a [Minor] [Person Sixty Years of Age or Older], the State must
prove the following three elements beyond a reasonable doubt:
       1.   (Defendant) willfully and without authorization fraudulently used
            personal identification information concerning (victim).
       2.   At the time, (victim) was [younger than 18 years of age] [60 years
            of age or older].
       3.   (Defendant) did so without first obtaining the consent of (victim)
            [or [his] [her] legal guardian].
       Definitions.
       “Willfully” means intentionally, knowingly, and purposely.
      “Fraudulently” means purposely or intentionally suppressing the truth
or perpetrating a deception.
       § 817.568(1)(b), Fla. Stat.
       “Authorization” means empowerment, permission, or competence to
act.
       § 817.568(1)(f), Fla. Stat.
       “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person, including any name, postal or electronic mail address,
telephone number, social security number, date of birth, mother’s maiden
name, official state or United States issued driver’s license or identification
number, alien registration number, government passport number, employer
or taxpayer’s identification number, Medicaid or food stamp account number,
bank account number, credit or debit card number or personal identification
number or code assigned to the holder of a debit card by the issuer to permit
authorized use of such card, unique biometric data such as fingerprint, voice
print, retina or iris image, or other unique physical representation, unique
electronic identification number, address, or routing code, medical record,



                                     - 13 -
telecommunication identifying information or access device, or other number
or information that can be used to access a person’s financial resources.
       § 817.568(1)(e), Fla. Stat.
       The word “person” includes individuals, children, firms, associations,
joint adventures, partnerships, estates, trusts, business trusts, syndicates,
fiduciaries, corporations, and all other groups or combinations.
      Reclassification. § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
      If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Minor] [Person Sixty Years of Age or Older],
you must then determine whether the State has further proved beyond a
reasonable doubt that the crime was facilitated or furthered by the use of a
public record. “Public record” means all documents, papers, letters, maps,
books, tapes, photographs, films, sound recordings, data processing software,
or other material, regardless of the physical form, characteristics, or means of
transmission, made or received pursuant to law or ordinance or in connection
with the transaction of official business by any agency.
      Reclassification. § 817.568(10), Fla. Stat. Give a. and/or b. as applicable.
      If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Minor] [Person Sixty Years of Age or Older],
you must then determine whether the State has further proved beyond a
reasonable doubt that [he] [she], for the purpose of obtaining or using
personal identification information,
      a.    misrepresented [himself] [herself] to be [a law enforcement
            officer] [an employee or representative of a bank, credit card
            company, credit counseling company or credit reporting agency].
      b.    wrongfully represented that [he] [she] was seeking to assist
            (victim) with (victim’s) credit history.




                                      - 14 -
                             Lesser Included Offense

           FRAUDULENT USE OF PERSONAL IDENTIFICATION
  INFORMATION OF A [MINOR] [PERSON SIXTY YEARS OF AGE OR
                          OLDER — 817.568(6)
 CATEGORY ONE CATEGORY                  FLA. STAT.    INS. NO.
                    TWO
 *Fraudulent Use of                     817.568(2)(a) 20.13
 Personal
 Identification
 Information
 *Unlawful                              817.5685      20.18(a)
 Possession of the
 Personal
 Identification
 Information of
 Another Person
                    Attempt             777.04(1)     5.1
                    Unauthorized        322.212
                    possession of and
                    other unlawful acts
                    in relation to
                    driver’s license or
                    identification card

                                     Comments

       *The part of § 817.568(2)(a), Fla. Stat., that covers the defendant willfully
and without authorization fraudulently using the victim’s personal identification
information is a necessary lesser included offense of this crime. However, the part
of § 817.568(2)(a), Fla. Stat. that covers the defendant possessing personal
identification information with intent to fraudulently use is notit is unclear whether
the courts will hold that someone charged solely with fraudulent use of personal
identification information is necessarily charged with possession with intent to
fraudulently use personal identification information or unlawful possession of
personal identification information. In an abundance of caution, the Committee on
Standard Jury Instructions in Criminal Cases put all of § 817.568(2)(a), Fla. Stat.,
and § 817.5685, Fla. Stat., in the Category One box.



                                        - 15 -
      There are two possible enhanced penalties for this crime. See § 817.568(5),
and § 817.568(10), Fla. Stat. If one of those enhanced penalties is charged, a
special instruction would be necessary in order for the jury to make the appropriate
finding.
      This instruction was adopted in 2007 [962 So. 2d 310] and amended in 2015
[176 So. 3d 938], and 2016 [202 So. 3d 830], and 2018.




      20.16 FRAUDULENT USE OF PERSONAL IDENTIFICATION
    INFORMATION OF A [MINOR] [PERSON 60 YEARS OF AGE OR
    OLDER] BY A PARENT, LEGAL GUARDIAN, OR PERSON WHO
               EXERCISED CUSTODIAL AUTHORITY
                      § 817.568(7), Fla. Stat.
     To prove the crime of Fraudulent Use of Personal Identification
Information of a [Minor] [Person 60 Years of Age or Older] by a [Parent]
[Legal Guardian] [or] [Person who Exercised Custodial Authority], the State
must prove the following three elements beyond a reasonable doubt:
      1.    (Defendant) willfully and fraudulently used personal identification
            information concerning (victim).
      2.    At the time, (victim) was [younger than 18 years of age] [60 years
            of age or older].
      3.    (Defendant) was [the parent of] [the legal guardian of] [exercised
            custodial authority over] (victim) at the time.
      Definitions.
      “Willfully” means intentionally, knowingly, and purposely.
      “Fraudulently” means purposely or intentionally suppressing the truth
or perpetrating a deception.
      § 817.568(1)(f), Fla. Stat.
      “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person, including any name, postal or electronic mail address,
telephone number, social security number, date of birth, mother’s maiden
name, official state or United States issued driver’s license or identification


                                       - 16 -
number, alien registration number, government passport number, employer
or taxpayer’s identification number, Medicaid or food stamp account number,
bank account number, credit or debit card number or personal identification
number or code assigned to the holder of a debit card by the issuer to permit
authorized use of such card, unique biometric data such as fingerprint, voice
print, retina or iris image, or other unique physical representation, unique
electronic identification number, address, or routing code, medical record,
telecommunication identifying information or access device, or other number
or information that can be used to access a person’s financial resources.
       § 817.568(1)(e), Fla. Stat.
       The word “person” includes individuals, children, firms, associations,
joint adventures, partnerships, estates, trusts, business trusts, syndicates,
fiduciaries, corporations, and all other groups or combinations.
      Reclassification. § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
      If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Minor] [Person Sixty Years of Age or Older]
By A [Parent] [Legal Guardian] [Person Who Exercised Custodial Authority],
you must then determine whether the State has further proved beyond a
reasonable doubt that the crime was facilitated or furthered by the use of a
public record. “Public record” means all documents, papers, letters, maps,
books, tapes, photographs, films, sound recordings, data processing software,
or other material, regardless of the physical form, characteristics, or means of
transmission, made or received pursuant to law or ordinance or in connection
with the transaction of official business by any agency.
      Reclassification. § 817.568(10), Fla. Stat. Give a. and/or b. as applicable.
      If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Minor] [Person Sixty Years of Age or Older]
By A [Parent] [Legal Guardian] [Person Who Exercised Custodial Authority],
you must then determine whether the State has further proved beyond a
reasonable doubt that [he] [she], for the purpose of obtaining or using
personal identification information,
      a.    misrepresented [himself] [herself] to be [a law enforcement
            officer] [an employee or representative of a bank, credit card
            company, credit counseling company or credit reporting agency].
      b.    wrongfully represented that [he] [she] was seeking to assist
            (victim) with (victim’s) credit history.


                                      - 17 -
                             Lesser Included Offense

       FRAUDULENT USE OF PERSONAL IDENTIFICATION
   INFORMATION OF A [MINOR] [PERSON 60 YEARS OF AGE OR
    OLDER] BY A [PARENT] [LEGAL GUARDIAN] [PERSON WHO
       EXERCISED CUSTODIAL AUTHORITY] — 817.568(7)
 CATEGORY ONE         CATEGORY          FLA. STAT.    INS. NO.
                           TWO
 None
                  Fraudulent Use of   817.568(2)(a) 20.13
                  Personal
                  Identification
                  Information
                  Unlawful Possession 817.5685      20.18(a)
                  of Personal
                  Identification
                  Information of
                  Another
                  Unauthorized        322.212
                  possession of and
                  other unlawful acts
                  in relation to
                  driver’s license or
                  identification card
                  Attempt                777.04(1)        5.1

                                    Comments

       There are two possible enhanced penalties for this crime. § 817.568(5), Fla.
Stat. and § 817.568(10), Fla. Stat. If one of these enhanced penalties is charged, a
special instruction would be necessary in order for the jury to make the appropriate
finding.
      This instruction was adopted in 2007 [962 So. 2d 310] and amended in 2015
[176 So. 3d 938], and 2016 [202 So. 3d 830], and 2018.




                                       - 18 -
 20.17 [FRAUDULENT USE OF] [OR] [POSSESSION WITH INTENT TO
FRAUDULENTLY USE] PERSONAL IDENTIFICATION INFORMATION
 CONCERNING A [DECEASED INDIVIDUAL] [DISSOLVED BUSINESS
                           ENTITY]
                     § 817.568(8), Fla. Stat.
      To prove the crime of [Fraudulent Use of] [Possession with Intent to
Fraudulently Use] Personal Identification Information Concerning a
[Deceased Individual] [Dissolved Business Entity], the State must prove the
following two elements beyond a reasonable doubt:
      1.    (Defendant) [willfully and fraudulently used] [possessed with
            intent to fraudulently use] personal identification information
            concerning (victim).
      2.    At the time, (victim) was a [deceased individual] [dissolved
            business entity].
      Definitions. Give as applicable.
      “Willfully” means intentionally, knowingly, and purposely.
      “Fraudulently” means purposely or intentionally suppressing the truth
or perpetrating a deception or both.
      § 817.568(1)(d), Fla. Stat.
      “Individual” means a single human being and does not mean a firm,
association of individuals, corporation, partnership, joint venture, sole
proprietorship, or any other entity.
       § 817.568(1)(f), Fla. Stat.
       “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person or dissolved business entity, including any name, postal or
electronic mail address, telephone number, social security number, date of
birth, mother’s maiden name, official state or United States issued driver’s
license or identification number, alien registration number, government
passport number, employer or taxpayer’s identification number, Medicaid or
food stamp account number, bank account number, credit or debit card
number or personal identification number or code assigned to the holder of a
debit card by the issuer to permit authorized use of such card, unique
biometric data such as fingerprint, voice print, retina or iris image, or other
unique physical representation, unique electronic identification number,


                                     - 19 -
address, or routing code, medical record, telecommunication identifying
information or access device, or other number or information that can be used
to access a person’s financial resources.

      Possession.
      To prove (defendant) “possessed personal identification information,”
the State must prove beyond a reasonable doubt that [he] [she] a) knew of the
existence of the personal identification information and b) intentionally
exercised control over that personal identification information.
      Control can be exercised over personal identification information
whether the information is carried on a person, near a person, or in a
completely separate location. Mere proximity to the personal identification
information does not establish that the person intentionally exercised control
over the personal identification information in the absence of additional
evidence. Control can be established by proof that (defendant) had direct
personal power to control the personal identification information or the
present ability to direct its control by another.

       Joint Possession.
       Possession of personal identification information may be sole or joint,
that is, two or more persons may possess the personal identification
information.

      Enhanced penalty. Give if applicable.
     Reclassifications.
     Give only if applicable and only if Fraudulent Use is charged.
     § 817.568(8)(b) and (8)(c), Fla. Stat.
      If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Deceased Individual] [Dissolved Business
Entity], you must then determine whether the State has further proved
beyond a reasonable doubt that:
      Give only if Fraudulent Use is charged.
      § 817.568(8), Fla. Stat.
      a.    the pecuniary benefit, the value of the services received, the
            payment sought to be avoided, or the amount of the injury or
            fraud perpetrated was $5,000 or more.




                                     - 20 -
      b.    the pecuniary benefit, the value of the services received, the
            payment sought to be avoided, or the amount of the injury or
            fraud perpetrated was $50,000 or more.
      c.    the pecuniary benefit, the value of the services received, the
            payment sought to be avoided, or the amount of the injury or
            fraud perpetrated was $100,000 or more.
       d.   [he] [she] fraudulently used the personal identification
            information of 10 or more but fewer than 20 [deceased
            individuals] [dissolved business entities].
       e.   [he] [she] fraudulently used the personal identification
            information of 20 or more but fewer than 30 [deceased
            individuals] [dissolved business entities].
       f.   [he] [she] fraudulently used the personal identification
            information of 30 or more [deceased individuals] [dissolved
            business entities]
      Give only if applicable but may be used if either Fraudulent Use or
Possession with Intent to Fraudulently Use is charged.
      § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
      If you find (defendant) guilty of [Fraudulent Use of] [Possession with
Intent to Fraudulently Use] Personal Identification Information, you must
then determine whether the State has further proved beyond a reasonable
doubt that the crime was facilitated or furthered by the use of a public record.
“Public record” means all documents, papers, letters, maps, books, tapes,
photographs, films, sound recordings, data processing software, or other
material, regardless of the physical form, characteristics, or means of
transmission, made or received pursuant to law or ordinance or in connection
with the transaction of official business by any agency.
      Give a. and/or b. only if applicable but may be used if either Fraudulent Use
or Possession with Intent to Fraudulently Use is charged.
      § 817.568(10), Fla. Stat.
      If you find (defendant) guilty of [Fraudulent Use of] [Possession with
Intent to Fraudulently Use] Personal Identification Information, you must
then determine whether the State has further proved beyond a reasonable
doubt that [he] [she], for the purpose of obtaining or using personal
identification information,


                                      - 21 -
      (defendant)a. misrepresented [himself] [herself] to be [a law
            enforcement officer] [an employee or representative of a bank,
            credit card company, credit counseling company or credit
            reporting agency].
      § 817.568(10), Fla. Stat.
      (defendant)b.___wrongfully represented that [he] [she] was seeking to
            assist (victim) with (victim’s) credit history.
                           Lesser Included Offense

   [FRAUDULENT USE OF] [OR] [POSSESSION WITH INTENT TO
       FRAUDULENTLY USE] PERSONAL IDENTIFICATION
    INFORMATION CONCERNING A [DECEASED INDIVIDUAL]
          [DISSOLVED BUSINESS ENTITY] — 817.568(8)
CATEGORY ONE         CATEGORY          FLA. STAT.    INS. NO.
                          TWO
None
                 Unlawful Possession 817.5685     20.18(a)
                 of Personal
                 Identification
                 Information of
                 Another
                 Unauthorized        322.212
                 possession of and
                 other unlawful acts
                 in relation to
                 driver’s license or
                 identification card
                 Attempt             777.04(1)    5.1

                                  Comment

      This instruction was adopted in 2008 [980 So. 2d 1056] and amended in
2016 [202 So. 3d 830] and 2018.




                                     - 22 -
    20.18 [FRAUDULENT CREATION OF] [FRAUDULENT USE OF]
       [POSSESSION WITH INTENT TO FRAUDULENTLY USE]
    COUNTERFEIT PERSONAL IDENTIFICATION INFORMATION
                      § 817.568(9), Fla. Stat.

      To prove the crime of [Fraudulent Creation of] [Fraudulent Use of]
[Possession with Intent to Fraudulently Use] Counterfeit Personal
Identification Information, the State must prove the following three elements
beyond a reasonable doubt:

      1.    (Defendant) willfully and fraudulently [created] [used] [possessed
            with intent to fraudulently use] counterfeit or fictitious personal
            identification information.

      Give 2a or 2b as applicable.
      2.    a.    The personal identification information concerned a
                  fictitious individual.

            b.    The personal identification information concerned a real
                  individual whose consent had not first been obtained.

      3.    [He] [She] did so with intent to use the counterfeit or fictitious
            personal identification information to commit or to facilitate the
            commission of a fraud on another person.

      Definitions._Give as applicable.
      “Willfully” means intentionally, knowingly, and purposely.

      “Fraudulently” means purposely or intentionally suppressing the truth
or perpetrating a deception.

      § 817.568(1)(f), Fla. Stat.
      “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person, including any name, postal or electronic mail address,
telephone number, social security number, date of birth, mother’s maiden
name, official state or United States issued driver’s license or identification
number, alien registration number, government passport number, employer
or taxpayer’s identification number, Medicaid or food stamp account number,
bank account number, credit or debit card number or personal identification
number or code assigned to the holder of a debit card by the issuer to permit

                                     - 23 -
authorized use of such card, unique biometric data such as fingerprint, voice
print, retina or iris image, or other unique physical representation, unique
electronic identification number, address, or routing code, medical record,
telecommunication identifying information or access device, or other number
or information that can be used to access a person’s financial resources.

      § 817.568(1)(g), Fla. Stat.
      “Counterfeit or fictitious personal identification information” means
any counterfeit, fictitious or fabricated information in the similitude of the
data just defined to you that, although not truthful or accurate, would in
context lead a reasonably prudent person to credit its truthfulness and
accuracy.

       § 817.568(1)(e), Fla. Stat.
       The word “person” includes individuals, children, firms, associations,
joint adventures, partnerships, estates, trusts, business trusts, syndicates,
fiduciaries, corporations, and all other groups or combinations.

      Possession.
      To prove (defendant) “possessed counterfeit or fictitious personal
identification information,” the State must prove beyond a reasonable doubt
that [he] [she] a) knew of the existence of the personal identification
information and b) intentionally exercised control over that personal
identification information.
      Control can be exercised over personal identification information
whether the information is carried on a person, near a person, or in a
completely separate location. Mere proximity to the personal identification
information does not establish that the person intentionally exercised control
over the personal identification information in the absence of additional
evidence. Control can be established by proof that (defendant) had direct
personal power to control the personal identification information or the
present ability to direct its control by another.

       Joint Possession.
       Possession of personal identification information may be sole or joint,
that is, two or more persons may possess the personal identification
information.




                                      - 24 -
      Reclassification. § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
      If you find (defendant) guilty of [Fraudulent Creation of] [Fraudulent
Use of] [Possession with Intent to Fraudulently Use] Counterfeit Personal
Identification Information, you must then determine whether the State has
further proved beyond a reasonable doubt that the crime was facilitated or
furthered by the use of a public record. “Public record” means all documents,
papers, letters, maps, books, tapes, photographs, films, sound recordings, data
processing software, or other material, regardless of the physical form,
characteristics, or means of transmission, made or received pursuant to law or
ordinance or in connection with the transaction of official business by any
agency.
      Reclassification. § 817.568(10), Fla. Stat. Give a. and/or b. as applicable.
      If you find (defendant) guilty of [Fraudulent Creation of] [Fraudulent
Use of] [Possession with Intent to Fraudulently Use] Counterfeit Personal
Identification Information, you must then determine whether the State has
further proved beyond a reasonable doubt that [he] [she], for the purpose of
obtaining or using personal identification information,
      a.    misrepresented [himself] [herself] to be [a law enforcement
            officer] [an employee or representative of a bank, credit card
            company, credit counseling company or credit reporting agency].
      b.    wrongfully represented that [he] [she] was seeking to assist
            (victim) with (victim’s) credit history.

                             Lesser Included Offense

      FRAUDULENT CREATION, USE OR POSSESSION OF
 COUNTERFEIT PERSONAL IDENTIFICATION INFORMATION —
                          817.568(9)
 CATEGORY ONE CATEGORY TWO FLA. STAT.        INS. NO.
 None
               Unlawful Possession 817.5685
               of Personal
               Identification
               Information of
               Another Person
               Unauthorized          322.212
               possession of and
               other unlawful acts

                                       - 25 -
                        in relation to driver’s
                        license or
                        identification card
                        Attempt                 777.04(1)        5.1

                                    Comments

      There are two possible enhanced penalties for this crime. See § 817.568(5),
and § 817.568(10), Fla. Stat. If one of those enhanced penalties is charged, a
special instruction would be necessary in order for the jury to make the appropriate
finding.

      This instruction was adopted in 2007 [962 So. 2d 310] and amended in 2016
[202 So. 3d 830] and 2018.



      20.21 FRAUDULENT USE OF PERSONAL IDENTIFICATION
    INFORMATION OF A [DISABLED ADULT] [PUBLIC SERVANT]
  [VETERAN] [FIRST RESPONDER] [STATE EMPLOYEE] [FEDERAL
                         EMPLOYEE]
                     § 817.568(11), Fla. Stat.
      To prove the crime of Fraudulent Use of Personal Identification
Information of a [Disabled Adult] [Public Servant] [Veteran] [First
Responder] [State Employee] [Federal Employee], the State must prove the
following three elements beyond a reasonable doubt:
      1.     (Defendant) willfully and without authorization fraudulently used
             personal identification information concerning (victim).
      2.     At the time, (victim) was [a disabled adult] [a public servant] [a
             veteran] [a first responder] [a state employee] [a federal
             employee].
      3.     (Defendant) did so without first obtaining consent of (victim).
      Definitions.
      “Willfully” means intentionally, knowingly, and purposely.
      “Fraudulently” means purposely or intentionally suppressing the truth
or perpetrating a deception.

                                       - 26 -
       § 817.568(1)(b), Fla. Stat.
       “Authorization” means empowerment, permission, or competence to
act.
       § 817.568(1)(f), Fla. Stat.
       “Personal identification information” means any name or number that
may be used, alone or in conjunction with any other information, to identify a
specific person, including any name, postal or electronic mail address,
telephone number, social security number, date of birth, mother’s maiden
name, official state or United States issued driver’s license or identification
number, alien registration number, government passport number, employer
or taxpayer’s identification number, Medicaid or food stamp account number,
bank account number, credit or debit card number or personal identification
number or code assigned to the holder of a debit card by the issuer to permit
authorized use of such card, unique biometric data such as fingerprint, voice
print, retina or iris image, or other unique physical representation, unique
electronic identification number, address, or routing code, medical record,
telecommunication identifying information or access device, or other number
or information that can be used to access a person’s financial resources.
      Give as applicable.
      § 825.101(3), Fla. Stat.
      “Disabled adult” means a person 18 years of age or older who suffers
from a condition of physical or mental incapacitation due to a developmental
disability, organic brain damage, or mental illness, or who has one or more
physical or mental limitations that restrict the person’s ability to perform the
normal activities of daily living.
      § 838.014(7), Fla. Stat.
      “Public servant” means any officer or employee of a governmental
entity, including any executive, legislative, or judicial branch officer or
employee.
      Give if applicable. § 838.014(7)(b) and (7)(c), Fla. Stat.
      “Public servant” also includes any person, except a witness, who acts as
a general or special magistrate, receiver, auditor, arbitrator, umpire, referee,
consultant, or hearing officer while performing a governmental function or a
candidate for election or appointment to any of these officer positions; or an
individual who has been elected to, but has yet to officially assume the
responsibilities of, public office.



                                      - 27 -
     § 838.014(4), Fla. Stat.
     “Governmental entity” means an agency or entity of the state, a county,
municipality, or special district or any other public entity created or
authorized by law.
       § 1.01(14), Fla. Stat.
       “Veteran” means a person who served in the active military, naval, or
air service and who was discharged or released under honorable conditions
only or who later received an upgraded discharge under honorable conditions,
notwithstanding any action by the United States Department of Veterans
Affairs on individuals discharged or released with other than honorable
discharges.
       § 125.01045(2), Fla. Stat.
       “First responder” means a law enforcement officer, a firefighter, or an
emergency medical technician or paramedic who is employed by the state or a
local government. [A volunteer law enforcement officer, firefighter, or
emergency medical technician or paramedic engaged by the state or a local
government is also considered a first responder of the state or local
government for purposes of this section.]
       § 943.10(10), Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.
      § 633.102(9), Fla. Stat.
      “Firefighter” means an individual who holds a current and valid
Firefighter Certificate of Compliance or Special Certificate of Compliance
issued by the Division of State Fire Marshal within the Department of
Financial Services.




                                     - 28 -
     § 401.23(17), Fla. Stat.
     “Paramedic” means a person who is certified by the Department of
Health to perform basic and advanced life support.
       Reclassification. § 817.568(5), Fla. Stat. and § 119.011, Fla. Stat.
       If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Disabled Adult] [Public Servant] [Veteran]
[First Responder] [State Employee] [Federal Employee], you must then
determine whether the State has further proved beyond a reasonable doubt
that the crime was facilitated or furthered by the use of a public record.
“Public record” means all documents, papers, letters, maps, books, tapes,
photographs, films, sound recordings, data processing software, or other
material, regardless of the physical form, characteristics, or means of
transmission, made or received pursuant to law or ordinance or in connection
with the transaction of official business by any agency.
       Reclassification. § 817.568(10), Fla. Stat. Give a. and/or b. as applicable.
       If you find (defendant) guilty of Fraudulent Use of Personal
Identification Information of a [Disabled Adult] [Public Servant] [Veteran]
[First Responder] [State Employee] [Federal Employee], you must then
determine whether the State has further proved beyond a reasonable doubt
that [he] [she], for the purpose of obtaining or using personal identification
information,
      a.     misrepresented [himself] [herself] to be [a law enforcement
             officer] [an employee or representative of a bank, credit card
             company, credit counseling company or credit reporting agency].
      b.     wrongfully represented that [he] [she] was seeking to assist
             (victim) with (victim’s) credit history.




                                        - 29 -
                            Lesser Included Offenses

           FRAUDULENT USE OF PERSONAL IDENTIFICATION
     INFORMATION OF A [DISABLED ADULT] [PUBLIC SERVANT]
   [VETERAN] [FIRST RESPONDER] [STATE EMPLOYEE] [FEDERAL
                      EMPLOYEE] — 817.568(11)
  CATEGORY ONE          CATEGORY        FLA. STAT.    INS. NO.
                             TWO
 *Fraudulent Use of                     817.568(2)(a)   20.13
 Personal
 Identification
 Information
 *Unlawful                                817.5685     20.18(a)
 Possession of
 Personal
 Identification
 Information of
 Another
                    Unauthorized           322.212
                    possession of and
                    other unlawful acts
                    in relation to
                    driver’s license or
                    identification card
                           Attempt        777.04(1)      5.1

                                    Comments

       *The part of § 817.568(2)(a), Fla. Stat., that covers the defendant willfully
and without authorization fraudulently using the victim’s personal identification
information is a necessary lesser included offense of this crime. However, the part
of § 817.568(2)(a), Fla. Stat., that covers the defendant possessing personal
identification information with intent to fraudulently use is not notit is unclear
whether the courts will hold that someone charged with fraudulent use of personal
identification information is necessarily charged with possession with intent to
fraudulently use personal identification information or unlawful possession of
personal identification information. In an abundance of caution, the Committee on
Standard Jury Instructions in Criminal Cases put all of § 817.568(2)(a), Fla. Stat.,
and § 817.5685, Fla. Stat., in the Category One box.


                                       - 30 -
       Both § 817.568(6), Fla. Stat., and § 817.568(11), Fla. Stat., criminalize
Fraudulent Use of Personal Identification Information of a Person 60 Years of Age
or Older. While both are second degree felonies, § 817.568(6), Fla. Stat., is listed
in level 8 and § 817.568(11), Fla. Stat., is unlisted, which would make it a level 4,
according to § 921.0023, Fla. Stat. If the State alleges that the defendant violated
§ 817.568(11), Fla. Stat., and that the victim was 60 years of age or older, the trial
judge should instruct using the appropriate parts of Instruction 20.15.
      There are two possible enhanced penalties for this crime. See § 817.568(5)
and § 817.568(10), Fla. Stat. If one of these enhanced penalties is charged, a
special instruction would be necessary in order for the jury to make the appropriate
finding.
      This instruction was adopted in 2015 [176 So. 3d 938] and amended in 2016
[202 So. 3d 830] and 2018.




                                        - 31 -